Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2017

                           No. 04-17-00436-CR & 04-17-00437-CR

                                    David Stuart BISHOP,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR3325 & 2015CR3326
                               Laura Lee Parker, Judge Presiding


                                        ORDER

      Court reporter Amy L. Hinds’s motion for extension of time to file the record is granted.
We order the record due August 21, 2017.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk